***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         LORNA J. DICKER v. MICHAEL DICKER
                     (AC 40644)
             DiPentima, C. J., and Sheldon and Pellegrino, Js.

                                   Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    denying the parties’ motions for contempt and issuing a remedial order
    regarding certain prior court-ordered payments. In her motion for con-
    tempt, the plaintiff claimed that the defendant had wilfully underpaid
    the fees he owed for their children’s extracurricular activities, and in
    his motion for contempt, the defendant claimed that the plaintiff failed
    to pay her share of the children’s unreimbursed medical expenses. There-
    after, the trial court held hearings on the motions for contempt and
    various other pending motions, during which it determined that neither
    party could be held in contempt because they both believed that pursuant
    to certain prior court orders they were entitled to withhold payment
    from each other when and to the extent that the other party had failed
    to make a required payment to the other. The court also issued a remedial
    order that set forth a detailed procedure that the defendant was required
    to follow in the future for presenting proof of unreimbursed medical
    expenses to the plaintiff and calculating any amounts that he claimed
    the plaintiff owed him under prior court orders. The trial court then
    held an evidentiary hearing to determine the amounts that the parties
    currently owed each other related to the subject fees and expenses and
    ordered the parties to submit proposed orders. Following the hearing,
    the court found that the defendant owed the plaintiff $3742.08 for unpaid
    extracurricular activities fees and the plaintiff owed the defendant
    $2303.59 for unpaid unreimbursed medical expenses, and, therefore, it
    ordered the defendant to pay the plaintiff $1438.49, which was the net
    difference between the unpaid sums. Thereafter, the trial court denied
    in part the plaintiff’s motion to reargue. On the plaintiff’s amended
    appeal to this court, held:
1. The plaintiff could not prevail on her claim that the trial court erred in
    finding that she had violated its medical reimbursement order and in
    finding, on that basis, that she owed the defendant $2303.59 in unpaid
    unreimbursed medical expenses, as she failed to establish that the
    court’s findings were clearly erroneous: despite the plaintiff’s claim that
    the trial court erred in finding that the defendant’s accounting summaries
    as to the amounts he had paid for the children’s medical expenses were
    credible, the record revealed that the court credited the defendant’s
    testimony that he had, in fact, paid what he claimed to have paid for
    the children’s medical expenses and that his testimony explained why
    there were discrepancies between the summaries and the documentation
    he had presented to the court; moreover, contrary to the plaintiff’s
    assertions that the defendant’s medical expense summaries were unsub-
    stantiated and irreconcilable with the record, and that the court erred
    in its method of calculation of the amounts that the parties owed to
    each other, the court sought and received proposed orders from both
    parties, which included suggested methods of calculation and summaries
    of the expenses they wanted the court to consider, it heard lengthy
    testimony as to the amounts allegedly owed and it was well aware of
    the parties’ differing accounting approaches and methods of calculating
    those amounts, which it clearly indicated and discussed in its memoran-
    dum of decision.
2. The trial court did not abuse its discretion in denying the plaintiff’s motion
    for contempt on the basis of its finding that the defendant was not in
    contempt for withholding from her payment of the amount he owed for
    the children’s extracurricular activities, as the plaintiff failed to advance
    any compelling argument as to why the court’s determination was not
    supported by the record, and this court was not left with the definite
    and firm conviction that a mistake had been made; although the plaintiff
    contended that because the defendant’s actions were knowing and volun-
    tary, they must have constituted wilful contempt, the court’s refusal to
    find the defendant in contempt was not predicated on a finding that the
    defendant’s actions were not knowing or voluntary but, rather, was
    based on its finding that the parties withheld payments from each other
    because of their common belief that it was proper to do so.
3. The trial court did not abuse its discretion by permitting the defendant
    unilaterally to deduct the amount of undisputed unpaid unreimbursed
    medical expenses owed by the plaintiff from future payments that the
    defendant owed the plaintiff for the children’s extracurricular activities,
    as that court’s remedial order, when viewed in the context of the court’s
    prior orders and in light of the fact that the court was in the best position
    to give effect to those orders, was not manifestly unreasonable.
4. The plaintiff could not prevail on her claim that the trial court abused
    its discretion in denying her motion to reargue, which was based on
    her claim that the court incorrectly concluded that she had ample oppor-
    tunity to submit any relevant evidence prior to the final hearing on the
    parties’ various motions but had chosen not to do so; despite the plain-
    tiff’s contention that the trial court, without explanation, denied her
    request to present additional new evidence during the subject hearing,
    the record was clear that the court provided the plaintiff with a sufficient
    explanation as to why it denied her motion for contempt, and a review
    of the hearing transcripts indicated that the parties’ counsel agreed in
    advance to prioritize certain issues before the court with respect to
    their various motions.
5. The plaintiff could not prevail on her claim that the trial court violated
    her due process right to be heard when it denied her motion for contempt
    before she had rested her case-in-chief, which she claimed deprived her
    of a reasonable opportunity to cross-examine the defendant or to present
    evidence in support of that motion: the record revealed that the plaintiff
    had a sufficient opportunity to provide the trial court with evidence of
    the defendant’s contempt during the subject hearing and that at no point
    during the remainder of the hearing did she request to submit additional
    evidence, and although the plaintiff claimed that she was unable to bring
    certain relevant evidence to the court’s attention, nothing in the record
    suggested that, had she been allowed even greater latitude and more
    time, she would have presented evidence with respect to the wilfulness
    of the defendant’s actions that was not already before the court; more-
    over, although the plaintiff claimed that the trial court ignored evidence
    that the defendant knowingly made deductions from court-ordered pay-
    ments to her, which she claimed constituted acts of wilful contempt,
    noncompliance alone was not sufficient to support a judgment of con-
    tempt, as it was within the sound discretion of the court to deny her
    claim for contempt because there was an adequate factual basis to
    explain the defendant’s failure to honor the court’s prior orders.
       Argued December 6, 2018—officially released April 16, 2019

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Middlesex and tried to the court, Abrams, J.;
judgment dissolving the marriage and granting certain
other relief in accordance with the parties’ separation
agreement; thereafter, the court, Albis, J., denied the
parties’ motions for contempt and issued a remedial
order; subsequently, the court, Albis, J., issued an order
regarding certain unreimbursed medical expenses;
thereafter, the court, Albis, J., denied in part the plain-
tiff’s motion to reargue, and the plaintiff appealed to
this court; subsequently, the plaintiff filed an amended
appeal. Affirmed.
  Lorna J. Dicker, self-represented, the appellant
(plaintiff).
  Michael Dicker, self-represented, the appellee
(defendant).
                          Opinion

   PELLEGRINO, J. The plaintiff, Lorna J. Dicker,
appeals from the judgment of the trial court, resolving
several of the parties’ postjudgment motions. On appeal,
the plaintiff claims that the court improperly (1) found
that the plaintiff owed sums to the defendant, Michael
Dicker, for unreimbursed medical expenses for the par-
ties’ minor children, (2) found that the defendant was
not in contempt of existing court orders, (3) concluded
that the defendant could deduct unreimbursed medical
costs from future quarterly activity fee payments that
he owed to the plaintiff, and (4) denied the plaintiff’s
motion to reargue. The plaintiff also claims that the
court violated her due process right to be heard on her
motion for contempt. For the reasons set forth in this
opinion, we disagree with the plaintiff and affirm the
judgment of the trial court.
  The record discloses the following facts and proce-
dural history. On March 29, 2012, the trial court,
Abrams, J., dissolved the parties’ marriage, incorporat-
ing into its judgment of dissolution the parties’
agreement dated February 17, 2012. The agreement pro-
vided, inter alia, that the defendant would be responsi-
ble for the first $3720 incurred for their children’s
unreimbursed medical and dental expenses each year
and that the parties would share equally in any such
expenses that exceeded that amount.1 As for the chil-
dren’s extracurricular activities, the agreement pro-
vided that the plaintiff would pay for such activities
up to the sum of $1200 per year and that the parties,
thereafter, would share any expenses in excess of that
amount equally.2
   Thereafter, the parties filed numerous motions for
contempt against each other for alleged failures to com-
ply with the terms of their agreement. In an effort to
resolve their disputes, the parties entered into two addi-
tional agreements. In an agreement dated May 27, 2014,
the parties decided, inter alia, that they would reconcile,
on a quarterly basis, their respective payments for the
children’s unreimbursed medical expenses. In a second
agreement dated August 18, 2014, the parties settled
their dispute with respect to various prior unreimbursed
medical expenses. Each of these agreements was
approved by the court and made an order of the court.
  On June 9, 2016, the plaintiff filed a motion for con-
tempt, claiming that the defendant had wilfully under-
paid the fees he owed for the children’s extracurricular
activities. See footnote 2 of this opinion. On September
23, 2016, the defendant also filed a motion for contempt,
claiming that the plaintiff had failed to pay her agreed
upon share of the children’s unreimbursed medical
expenses. The court, Albis, J., held hearings on Novem-
ber 3 and 23, 2016, with respect to the parties’ motions.3
On November 23, 2016, the court ruled that neither
party could be held in contempt because each of them
believed that he or she was entitled, under the court’s
previous orders, to withhold payment from the other
as a result and to the extent of the other party’s nonpay-
ment of sums due to him or her.
   During that hearing, the court also issued a remedial
order requiring, inter alia, that in the future the defen-
dant provide the plaintiff with calculations sufficient
to explain any amounts he claimed that she owed him
under the previous orders. The order further provided
that if the plaintiff disputed any amount so claimed and
documented by the defendant, she was obligated to
notify him of that dispute. The order finally provided
that if any undisputed expense had not been paid to
the defendant by the next due date, he could deduct
that undisputed amount from a future installment of
the children’s extracurricular activity expenses that he
then owed to the plaintiff. Critically, if the plaintiff
disputed any amount, so claimed and documented by
the defendant, she was prohibited from deducting that
amount from any future payments she then owed to
him until the dispute was resolved by the parties them-
selves or by the court. At the conclusion of that hearing,
the court ordered the parties to attempt to reconcile
the amounts they currently owed to one another, but
also stated that a subsequent evidentiary hearing would
be scheduled to determine those amounts if they were
unable to reach an agreement.
   The parties could not reach an agreement regarding
the amounts they owed one another for their children’s
extracurricular activities and medical expenses, and,
therefore, the court held an evidentiary hearing to
resolve those issues on March 28, 2017. At that hearing,
the court ordered the parties to submit proposed orders
by April 12, 2017. On May 9, 2017, the court filed a
written memorandum of decision in which it found that
for the period from August 18, 2014 to November 23,
2016, the defendant owed the plaintiff $3742.08 for
extracurricular activity fees, while the plaintiff owed
the defendant $2303.59 for unreimbursed medical
expenses. As a result, the court ordered the defendant
to pay the plaintiff $1438.49, the net difference between
those unpaid sums.
   On June 7, 2017, the plaintiff filed a motion to reargue,
asking the court to reconsider many of its findings and
rulings on the parties’ motions for contempt, including
its decision not to hold the defendant in contempt and
its method of calculating the amounts the parties owed
to one another for their children’s expenses. On June
28, 2017, the court issued its memorandum of decision
denying the plaintiff’s motion to reargue with respect
to all issues except that of reimbursement for additional
orthodontic expenses.4 This appeal followed. Additional
facts and procedural history will be set forth as nec-
essary.
                              I
   The plaintiff first claims that the court erred in finding
that she had violated its medical reimbursement order
and in finding, on that basis, that she owed the defen-
dant $2303.59. She further argues that the court erred
in finding that the defendant’s accounting summaries,
as to amounts he had paid for the children’s medical
expenses, were credible. Specifically, the plaintiff
argues that the numerical values listed by the defendant
on his quarterly spreadsheets, which were submitted
as evidence on the issue of unreimbursed medical
expenses, were unsubstantiated by proper documenta-
tion. We disagree.
   ‘‘At the outset, we note that the court’s factual deter-
minations will not be overturned on appeal unless they
are clearly erroneous. . . . As a reviewing court, we
may not retry the case or pass on the credibility of
witnesses. . . . Our review of factual determinations
is limited to whether those findings are clearly errone-
ous. . . . We must defer to the trier of fact’s assess-
ment of the credibility of the witnesses that is made on
the basis of its firsthand observation of their conduct,
demeanor and attitude. . . . A finding of fact is clearly
erroneous when there is no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed.’’ (Internal quotation marks
omitted.) Chowdhury v. Masiat, 161 Conn. App. 314,
324, 128 A.3d 545 (2015).
   During the evidentiary hearing on March 28, 2017,
the court heard lengthy testimony as to the amounts
allegedly owed by each party to the other. The defen-
dant testified that he had incurred medical expenses
for his children’s health care that had been paid directly
either from his health savings account or by his insur-
ance provider. He claimed that his health savings
account, his insurance payment history and his spread-
sheets summarizing his children’s medical expenses
corroborated one another. The plaintiff, who appeared
with counsel, was able to cross-examine the defendant
at length as to his accounting methods. Moreover, the
court questioned the defendant on multiple occasions
with respect to his accounting summaries and the other
evidence of payments he had presented to the court.
  Before issuing its memorandum of decision, the court
sought and received proposed orders from each party,
which included suggested methods of calculation and
summaries of expenses they wanted to have consid-
ered. In its revised memorandum of decision, the court
addressed the discrepancies between the plaintiff’s and
the defendant’s calculations, noting that many of those
discrepancies arose from the parties’ different account-
ing methods.5 The court stated that the plaintiff interpre-
ted its August 18, 2014 order, which provided that all
unreimbursed payments owed at the time of the order
had been reconciled, as an indication that the period
for determining if the minimum annual threshold had
been reached had been restarted. The court explained,
however, that ‘‘the August 18, 2014 order does not pre-
clude such prior expenses from being included in the
calculation of the $3720 threshold for the calendar year
2014 . . . [and] [t]herefore, the expenses found to be
incurred by the defendant during the remainder of 2014
were in excess of the . . . threshold [amount].’’ The
court also concluded that the language of its May, 2014
order supported the plaintiff’s method of accounting,
however, ‘‘[o]nly for the purpose of finding the amounts
due at this time, the court adopts the approach of the
defendant. It does so primarily because it finds, based
on the credible testimony of the defendant, that all of
his claimed expenses had been paid by him by the time
of the [March 28, 2017] hearing.’’6 (Emphasis added.)
  Despite the plaintiff’s repeated claim that the court
erred in finding that the defendant’s medical expense
spreadsheet summaries were credible, our review of
the record reveals that the court, instead, credited the
defendant’s testimony that he had, in fact, paid what
he claimed to have paid before the March 28, 2017
hearing.7 Because the court deduced that a number of
the defendant’s quarterly summaries included expenses
that had been incurred and claimed in one quarter, but
paid in another quarter, the defendant’s testimony was
found to have explained why there were discrepancies
between his summaries and the documentation he pre-
sented to the court. Our review of the record indicates
that during the March 28, 2017 hearing and on appeal,
these discrepancies provided the basis for many of the
plaintiff’s claims that the defendant’s accounting sum-
maries were inaccurate.
  The plaintiff also argues, in addition to claiming that
the court erred in its method of calculation, that
expenses were listed in the defendant’s medical
expense summaries that are irreconcilable with the
record. As proof of such a contradiction, the plaintiff
directed the court’s attention to the defendant’s medical
expense summary sheet and, specifically, to the entry
labeled ‘‘[Daughter’s] Root Canal’’ for $506.30. The
plaintiff claims that this entry is inaccurate, arguing
that the reason the defendant could not provide any
documentation of any payment or subsequent repay-
ment of the expense was because she had paid for it.
We do not agree with the plaintiff’s resulting claim that
the defendant’s medical expense summaries are irrec-
oncilable with the trial court record.
  Moreover, at the time the court issued its memoran-
dum of decision, it was in possession of the parties’
proposed orders relating to the amounts owed, along
with explanations of how the parties believed the
expenses should be calculated. It is clear that the court
was well aware of the differing accounting approaches
with respect to the calculation of amounts owed by
both parties, which is clearly indicated and discussed
in the court’s memoranda of decision. After a thorough
review of the record, including the parties’ proposed
calculations, the exhibits, and the hearing transcripts,
we conclude that the plaintiff has failed to establish
that the court’s determinations as to the amounts the
parties owed one another for their children’s expenses
were clearly erroneous.
                            II
  The plaintiff next claims that the court abused its
discretion in not finding the defendant in contempt for
withholding payment from her. Specifically, the plaintiff
argues that the court order requiring the payment in
question was clear and unambiguous and that there
was no evidence before the court suggesting that the
defendant’s violation of the order was anything other
than wilful. We disagree.
   The following legal principles guide our resolution
of the plaintiff’s claim. ‘‘Contempt is a disobedience to
the rules and orders of a court which has power to
punish for such an offense.’’ (Internal quotation marks
omitted.) In re Jeffrey C., 261 Conn. 189, 196, 802 A.2d
772 (2002). ‘‘A finding of contempt is a question of fact,
and our standard of review is to determine whether the
court abused its discretion in failing to find that the
actions or inactions of the [defendant] were in contempt
of a court order. . . . To constitute contempt, a party’s
conduct must be wilful. . . . Noncompliance alone will
not support a judgment of contempt. . . . A finding
that a person is or is not in contempt of a court order
depends on the facts and circumstances surrounding
the conduct. The fact that an order has not been com-
plied with fully does not dictate that a finding of con-
tempt must enter. . . . [It] is within the sound
discretion of the court to deny a claim for contempt
when there is an adequate factual basis to explain the
failure to honor the court’s order. . . .
   ‘‘It is therefore necessary, in reviewing the propriety
of the court’s decision to deny the motion for contempt,
that we review the factual findings of the court that led
to its determination. The clearly erroneous standard is
the well settled standard for reviewing a trial court’s
factual findings. A factual finding is clearly erroneous
when it is not supported by any evidence in the record
or when there is evidence to support it, but the
reviewing court is left with the definite and firm convic-
tion that a mistake has been made.’’ (Citations omitted;
internal quotation marks omitted.) Auerbach v. Auer-
bach, 113 Conn. App. 318, 326–27, 966 A.2d 292, cert.
denied, 292 Conn. 901, 971 A.2d 40 (2009).
  In the present case, the plaintiff argues simply that
because the defendant’s actions were knowing and vol-
untary, they must have constituted wilful contempt.
The court’s refusal to find the defendant in contempt,
however, was not predicated on a finding that the defen-
dant’s actions were not knowing or voluntary, but was
based on its finding that each party withheld payments
from the other because of their common belief that it
was proper to do so. The court explained this conclu-
sion as follows in its oral decision on the parties’ con-
tempt motions: ‘‘[G]iven the period of time covered and
the number of bills, it would not be possible today to
hear all the evidence the court would have to hear in
order to make a specific finding as to how much was
due with respect to each of those and an ultimate finding
as to who owed what to whom. . . . But it is clear to
the court based on the evidence presented so far that
both parties acted in a way that they believed was
permitted by the court order. I don’t say that it was
appropriate for them to do so and there are principles
of Connecticut law against self-help, but I don’t believe
that there would be grounds for a finding by clear and
convincing evidence that either party had wilfully vio-
lated the court order.’’
  Because the plaintiff fails to advance any compelling
argument as to why the court’s determination was not
supported by the record and we are not left with the
definite and firm conviction that a mistake has been
made, we conclude that the court did not abuse its
discretion in denying the plaintiff’s motion for
contempt.
                            III
   The plaintiff next claims that the court abused its
discretion when it allowed the defendant to withhold
money unilaterally from her in the future if he believed
that she owed him money for unreimbursed medical
expenses. The plaintiff further claims that the court
unnecessarily combined two unrelated orders to pro-
vide the defendant with the option of self-help, whereas
she had to file a motion for contempt if the defendant
failed to make the correct payments. We disagree.
   It is well settled that ‘‘[c]ourts have continuing juris-
diction . . . to fashion a remedy appropriate to the
vindication of a prior . . . judgment . . . pursuant to
[their] inherent powers . . . . When an ambiguity in
the language of a prior judgment has arisen as a result
of postjudgment events, therefore, a trial court may, at
any time, exercise its continuing jurisdiction to effectu-
ate its prior [judgment] . . . by interpreting [the]
ambiguous judgment and entering orders to effectuate
the judgment as interpreted . . . . Accordingly, we
will not disturb a trial court’s clarification of an ambigu-
ity in its own order unless the court’s interpretation of
that order is manifestly unreasonable.’’ (Internal quota-
tion marks omitted.) Lawrence v. Cords, 159 Conn. App.
194, 198–99, 122 A.3d 713, (2015).
    In the present case, contrary to the plaintiff’s claim,
the court’s remedial order lays out a detailed rule of
future application that the defendant was to follow
when presenting proof of unreimbursed medical
expenses to the plaintiff. The court’s order provided:
‘‘If and when the accumulated receipts for the year
reach the threshold so that the plaintiff, under the cur-
rent orders of the court, would be responsible to reim-
burse a percentage of those to the defendant, he shall
include his calculation of what that amount is. And if
the plaintiff disputes that calculation, she shall notify
the defendant in writing within thirty days after she’s
received those receipts. If she doesn’t dispute it, then
she shall make payment of her share within sixty days
after her receipt of those receipts. If her undisputed
portion of those expenses has not been paid to the
defendant by the due date of the next quarterly install-
ment of the activity fee, he shall then be entitled to
deduct from that quarterly installment the amount of
the unpaid share of unreimbursed expenses for medical
[costs] owed by the plaintiff. If any amount is in dispute
as notified properly by the plaintiff, there shall be no
deduction until that dispute has been resolved either
by agreement of the parties or by court order.’’
   The order clearly provides that if the plaintiff dis-
puted a future expense claimed by the defendant, then
the defendant was not permitted ‘‘to deduct from that
quarterly installment the amount of the unpaid share
of unreimbursed expenses for medical [costs] owed by
the plaintiff.’’ Only when the plaintiff did not dispute
the expense and it was overdue by an entire quarter,
did the order allow for the defendant to make a deduc-
tion. After viewing the court’s remedial order in the
context of its previous orders, and acknowledging that
the court, being intimately familiar with the details of
the present case, was in the best position to give effect
to the prior orders, we conclude that the court’s reme-
dial order was not manifestly unreasonable. Accord-
ingly, the plaintiff has failed to demonstrate that the
court abused its discretion by allowing the defendant
to deduct undisputed unpaid medical expenses from
subsequent payments.
                            IV
  The plaintiff also claims that the court abused its
discretion when it denied her motion to reargue.8 Specif-
ically, the plaintiff argues that the court incorrectly
concluded that she had ample opportunity to submit
evidence prior to the final hearing but had chosen not
to do so. We disagree.
   ‘‘[T]he purpose of a reargument is . . . to demon-
strate to the court that there is some decision or some
principle of law which would have a controlling effect,
and which has been overlooked, or that there has been
a misapprehension of facts. . . . It also may be used
to address . . . claims of law that the [movant] claimed
were not addressed by the court. . . . [A] motion to
reargue [however] is not to be used as an opportunity
to have a second bite of the apple . . . .’’ (Internal
quotation marks omitted.) Liberti v. Liberti, 132 Conn.
App. 869, 874, 37 A.3d 166 (2012). ‘‘The standard of
review for a court’s denial of a motion to reargue is
abuse of discretion. . . . When reviewing a decision
for an abuse of discretion, every reasonable presump-
tion should be given in favor of its correctness. . . .
As with any discretionary action of the trial court . . .
the ultimate [question for appellate review] is whether
the trial court could have reasonably concluded as it
did.’’ (Internal quotation marks omitted.) Mengwall v.
Rutkowski, 152 Conn. App. 459, 465–66, 102 A.3d 710
(2014).
  In her motion to reargue, the plaintiff argued that
she had not been given a meaningful opportunity to
present evidence on her motion for contempt. Specifi-
cally, she argued that the court had used an improper
method in calculating what unreimbursed medical
expenses were owed and that representations made by
the defendant were not supported by the record.9 She
further argued that an additional hearing was warranted
because she had acquired relevant evidence on the issue
of contempt that arose after the court made its oral
order of November 23, 2016, but before it issued its
written memorandum of decision.10
   In its memorandum of decision on the motion to
reargue, the court stated: ‘‘The plaintiff seeks, among
other things, a further opportunity to present evidence
in support of a finding of contempt against the defen-
dant. . . . The record will reflect that on November 3,
2016, a hearing commenced with regard to multiple
motions filed by the parties, including each party’s con-
tempt motion against the other. It was made clear at the
outset, and agreed by the parties, that a single combined
hearing would be held on all of the pending motions.
The hearing lasted essentially the entire afternoon of
November 2, 2016, resuming on November 23, 2016,
and continuing for most of that day. Both parties testi-
fied, with the plaintiff giving testimony for several hours
spanning both dates. . . .
   ‘‘By the end of the second day of the hearing on
multiple motions, the court had heard sufficient credi-
ble evidence to conclude that while the activity fee and
medical reimbursement orders had not been followed,
there was also sufficient credible evidence to preclude
it from finding contempt on the part of either party
under the Brody standard.11 For the reasons of judicial
efficiency, and after hours of testimony which was
sometimes repetitive, the court issued remedial orders
at the end of the day on November 23, 2016. . . .
  ‘‘The bulk of the remainder of the plaintiff’s motion
requests either the court’s reconsideration of evidence
presented at the hearing, or its allowance of additional
evidence that might have been submitted at the hearing
or that relates to events occurring after the conclusion
of the hearing. With the exception of one issue,12 the
court denies those requests.’’ (Footnotes added.)
  Despite the plaintiff’s assertions that the ‘‘court, with-
out explanation, denied the plaintiff’s request to present
additional and new evidence, other than related to the
orthodontia payments,’’ the record is clear that the
court provided the plaintiff with a sufficient explanation
as to why it denied her motion. Furthermore, a review
of the hearing transcripts indicates that counsel for the
parties agreed in advance to prioritize certain issues
before the court with respect to their various motions.
Accordingly, the plaintiff has failed to demonstrate that
the trial court abused its discretion when it denied her
motion to reargue.
                             V
  Lastly, the plaintiff claims that the court violated her
due process right to be heard when it denied her motion
for contempt before she rested her case-in-chief on that
motion. Specifically, the plaintiff claims that she was
not afforded a reasonable opportunity to cross-examine
the defendant or to present evidence in support of her
motion for contempt. She further argues that it is
unclear how the court could make a credibility finding
without the plaintiff’s testimony in support of that
motion. We disagree.
   ‘‘It is a fundamental tenet of due process . . . that
persons whose property rights will be affected by a
court’s decision are entitled to be heard at a meaningful
time and in a meaningful manner. . . . Where a party
is not afforded an opportunity to subject the factual
determinations underlying the trial court’s decision to
the crucible of meaningful adversarial testing, an order
cannot be sustained. . . . [A] party’s constitutionally
protected right to present evidence [however] is not
unbounded. . . . To the contrary, we previously have
determined that the court reasonably may limit the time
allowed for an evidentiary hearing.’’ (Citations omitted;
internal quotation marks omitted.) Harris v. Hamilton,
141 Conn. App. 208, 215 n.5, 61 A.3d 542 (2013), citing
Szot v. Szot, 41 Conn. App. 238, 241–42, 674 A.2d
1384 (1996).
   ‘‘In determining whether a defendant’s right of cross-
examination has been unduly restricted, we consider
the nature of the excluded inquiry, whether the field
of inquiry was adequately covered by other questions
that were allowed, and the overall quality of the cross-
examination viewed in relation to the issues actually
litigated at trial. . . . Although it is axiomatic that the
scope of cross-examination generally rests within the
discretion of the trial court, [t]he denial of all meaning-
ful cross-examination into a legitimate area of inquiry
constitutes an abuse of discretion.’’ (Citation omitted;
internal quotation marks omitted.) Dubreuil v. Witt, 65
Conn. App. 35, 42, 781 A.2d 503 (2001).
   The plaintiff argues that our decision in Szot applies
with equal force in the present case. ‘‘In Szot, the court,
despite the protests of the plaintiff’s counsel that she
still had additional evidence to present, ended not only
cross-examination but also the entire presentation of
evidence. . . . This court held that the trial court’s ter-
mination of the proceedings violated the plaintiff’s due
process right to be heard.’’ (Citation omitted; emphasis
added; internal quotation marks omitted.) Corriveau v.
Corriveau, 126 Conn. App. 231, 237, 11 A.3d 176, cert.
denied, 300 Conn. 940, 17 A.3d 476 (2011). Here, unlike
in Szot, the court’s oral decision with respect to the
issue of contempt did not terminate the entire presenta-
tion of evidence; nor did the court make the order in
spite of the plaintiff’s express protest that she still had
evidence to present with respect to contempt. Rather,
near the end of the second day of the evidentiary hearing
on November 23, 2016, during a short recess, the trial
court met with counsel for both parties in chambers to
address the contempt issue; upon resuming the hearing,
the court made its ruling with respect to the parties’
motions for contempt.13
   In the court’s ruling, it explained the need to make
two sets of remedial orders to properly effectuate its
previous orders. It stated: ‘‘One [set] is a remedial order
to make a finding as to exactly what is owed by whom
to whom. . . . The other set concerns the future and
how we can avoid the situation where these parties are
again operating at cross purposes and wind up back
in court over the same issues.’’ Thereafter, the court
described the basis for its decision not to hold either
party in contempt, how it wanted to approach the dis-
puted amounts that were claimed under the court’s
previous orders, and how it was going to craft the reme-
dial order so as to create a more workable situation in
the future. The court then asked counsel: ‘‘Any ques-
tions or need for clarification of any of those orders?
Counsel?’’ In response, both counsel raised issues con-
cerning the manner in which the parties would reconcile
amounts owed to one another, the manner in which
they should present proof of their expenses to one
another, and whether there was a need for a further
order expressly stating that the parties must act in good
faith when disputing amounts claimed by one another.
None of the issues raised with the court, however, con-
cerned the court’s announced intention not to hold
either party in contempt.
  Thereafter, before proceeding to closing argument,
the court asked counsel again: ‘‘[Are there] [a]ny other
questions?’’ Hearing none, the court stated: ‘‘Then that
will dispose [of], for the time being, the motions for
contempt subject to [a] further hearing if the parties
aren’t able to resolve the issue of the amounts that, as
of this date, are due from either party to the other for
unreimbursed medicals or activity fees. If the parties
aren’t able to reach an agreement, the court will have
further hearing for the purpose of those remedial
orders . . . .’’
   At no point during the remainder of the hearing did
the plaintiff ask to submit additional evidence. Although
the plaintiff continues to argue on appeal that she was
unable to bring several pieces of relevant evidence to
the court’s attention, nothing in the record suggests
that, had the plaintiff been allowed even greater latitude
and more time, she would have presented evidence with
respect to wilfulness that was not already before the
court. The record indicates that the evidence that the
plaintiff repeatedly claimed the court ignored largely
dealt with the fact that the defendant knowingly made
deductions from amounts he was ordered to pay to the
plaintiff, which she, therefore, claims to have consti-
tuted acts of wilful contempt. As discussed previously
in this opinion, however, ‘‘[n]oncompliance alone will
not support a judgment of contempt. . . . [It] is within
the sound discretion of the court to deny a claim for
contempt when there is an adequate factual basis to
explain the failure to honor the court’s order.’’ (Empha-
sis added; internal quotation marks omitted.) Spencer
v. Spencer, supra, 177 Conn. App. 542.
  Our review of the record reveals that the plaintiff
had a sufficient opportunity to provide the court with
evidence of contempt during the November, 2016 hear-
ings. Accordingly, the plaintiff has failed to show that
her constitutional rights were violated or that she was
deprived of a fair hearing as a result of the court’s
decision.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Unreimbursed medical expenses refer to expenses not covered by the
defendant’s insurance policies.
   2
     The parties entered into a postjudgment agreement, dated July 11, 2013,
which modified their original agreement to require that the defendant pay
the plaintiff, on a quarterly basis, $1200 per year, per child, for the children’s
extracurricular activities, otherwise, the terms of the 2012 agreement were
to remain in full force and effect. The July, 2013 agreement was made a
court order on July 15, 2013.
   3
     In addition to the parties’ contempt motions, the court also heard various
other motions filed by the parties. The court’s rulings on those motions are
not at issue in the present appeal.
   4
     See footnote 10 of this opinion.
   5
     The two approaches differed in that they calculated what was owed on
the basis of when the expense was incurred versus when the expense
was actually paid. In the present case, the defendant argued that expenses
incurred during any relevant quarter could be included in the accounting
for that quarter. Conversely, the plaintiff argued that only expenses paid in
a relevant quarter should be reimbursed in that quarter.
   6
     The memorandum of decision also provided that, ‘‘because the plaintiff’s
proposed findings and orders highlight an issue likely to recur in the reconcil-
iation of future unreimbursed medical expenses, the court makes a remedial
order regarding expenses incurred and paid after November 23, 2016 . . . .
Going forward, consistent with the terms of the judgement as modified
by the May 27, 2014 order, the quarterly unreimbursed medical expense
reconciliations shall be based on actual payments made during the quarter,
and shall not include expenses to be paid in the future for services rendered
during the quarter.’’ (Emphasis added.)
   7
     The following exchange occurred on the record:
   ‘‘The Court: All right. Sir, now, you were asked before about when
expenses were accrued as opposed to when they were paid. Is it your
testimony now that every expense that you’re claiming to have paid for the
children, except the ones that your former wife paid herself, any unreim-
bursed medical expense, that you’ve paid them all as of now?
   ‘‘The Defendant: Yes.
   ‘‘The Court: So, you might not have paid it as of the time you
requested reimbursement?
   ‘‘The Defendant: Yes, Your Honor.
   ‘‘The Court: But you’ve paid it by now?
   ‘‘The Defendant: Yes.’’
   8
     The motion filed with the court was titled ‘‘Motion to open, to submit
additional and new evidence, to reargue and for reconsideration [of] the
court’s decision dated May 18, 2017.’’ The court correctly treated the plain-
tiff’s motion as a motion to reargue. See Practice Book § 11–12. For the
purpose of our analysis, we adopt the court’s characterization and refer to
the plaintiff’s motion as her motion to reargue.
   9
     The plaintiff also argued that the court incorrectly included orthodontic
costs with medical and dental costs, despite each being covered by different
orders and subject to different calculations. She further argued that she
was not afforded a reasonable opportunity to address the issue of the
orthodontic costs because they were not previously in dispute. The court
granted the plaintiff’s motion with respect to this issue and permitted both
parties to submit to the court any relevant evidence with respect to orthodon-
tic expenses. The court’s order provided: ‘‘[U]nder all the circumstances,
the court concludes that the plaintiff did not understand or expect that
orthodontia expenses would be taken into account. In the interest of justice,
the court wishes to afford both parties the opportunity to provide evidence
of such expenses.’’
   10
      The court restricted the March 28, 2017 hearing to the presentation of
evidence with respect to specific amounts owed by either party. In her
motion to reargue, the plaintiff claimed that she possessed additional evi-
dence of wilful contempt that occurred after the November 23, 2016 hearing.
The court’s decision, however, related specifically to the period from August
18, 2014 to November 23, 2016. The court correctly denied the plaintiff’s
motion with respect to this evidence because it concerned conduct that
was outside of the relevant time frame.
   11
      See Brody v. Brody, 315 Conn. 300, 319, 105 A.3d 887 (2015) (finding
of civil contempt must be proven by clear and convincing evidence, not by
preponderance of evidence).
   12
      See footnote 11 of this opinion.
   13
      The court made the following statement: ‘‘I would ask [the court] monitor
to prepare a transcript of the remarks and the interim orders that I’m about
to make following a discussion I had in chambers with counsel during
the recess.’’